* Writ of certiorari refused May 21, 1934.
This suit results from the same accident which we considered in the case of Joseph Favaza v. N. O. Public Service, Inc., 154 So. 457, decided by us this day. Plaintiff, Oliver Frere, claims damages of $400 in behalf of his minor son, who was driving the automobile of Favaza when the accident occurred, alleging the same grounds of negligence on the part of defendant company as was set forth in the other case.
For the reasons assigned in Favaza v. N. O. Public Service, Inc., the judgment herein appealed from is annulled, avoided, and reversed, and it is now ordered that there be judgment in favor of the defendant, New Orleans Public Service, Inc., and against the plaintiff, Oliver Frere, on behalf of his minor son, Murphy Frere, dismissing the plaintiff's suit at his cost.
Reversed.